J-A14027-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 TWILA HAYNES                            :    IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
                   Appellant             :
                                         :
                                         :
              v.                         :
                                         :
                                         :
 RIVERSIDE PRESBYTERIAN APTS.            :    No. 2896 EDA 2017

             Appeal from the Order Entered September 1, 2017
    In the Court of Common Pleas of Philadelphia County Civil Division at
                    No(s): August Term, 2017, No. 2975


BEFORE:    GANTMAN, P.J., SHOGAN, J., and PLATT*, J.

MEMORANDUM BY SHOGAN, J.:                      FILED SEPTEMBER 17, 2018

      Appellant, Twila Haynes, appeals pro se from the order dismissing, for

failure to state a claim upon which relief can be granted, her complaint filed

against Appellee, Riverside Presbyterian Apartments. We affirm.

      The trial court summarized the history of this case as follows:

            [Appellant] commenced this action against Riverside
      Presbyterian    Apartments      by     Complaint.        Plaintiff
      contemporaneously filed a Petition to Proceed In Forma Pauperis
      (“IFP”), which was assigned to this court. As permitted under
      Pa.R.C.P. 240(j)(1), the court reviewed the IFP Petition and the
      Complaint.

            The Complaint sets forth a series of allegations regarding
      [Appellant’s] employment by [Appellee] as an apartment complex
      security guard from 2012 until her termination in 2014. Initially,
      the Complaint states:

            4. On or about March 17, 2014, [Appellant] went to
            the emergency room, where [Appellant] was told she
            has a upper respiratory infection and was given
            medicine
____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-A14027-18


           5. On or about April 3, 2014 [Appellant] was seen by
           her doctor and was informed her respiratory infection
           has returned and the doctor gave [Appellant] a
           medical profile (note)
           6. The letter stated, it is medically necessary for
           [Appellant] to were [sic] a surgical mask while at work
           due to the exposure of other ill individual [sic] for
           medical reason
           7. On or about April 10, 2014 until June 20, 2014
           [Appellee] was fine with [Appellant] wearing a surgical
           mask do [sic] to her upper respiratory infection
           8. On or about June 20, [Appellant] was asked by
           [Appellee] for a doctor’s note
           9. On or about August 28, 2014 [Appellant] arrived at
           work [at] Riverside Presbyterian Apartments around
           4:20 pm, and was called into management office and
           was told, by management to [Appellant] she no longer
           work here [sic] at Riverside Presbyterian Apartment
           10. As a result of Riverside Presbyterian Apartments
           plaintiff [sic] breach of contract and violation of ADA
           Title 1 (American Disability Act) Plaintiff Civil Rights
           was violated

           The Complaint also describes injuries that [Appellant]
     allegedly sustained during her employment. Specifically, the
     Complaint alleges [Appellant] injured her neck, wrist, and
     shoulder while performing maintenance of tenants’ heaters, snow
     removal, operation of a security gate, and removing a water hose
     from a parking lot.

           It is unclear which causes of action are being pled. The
     Complaint implies, but does not state, that [Appellant] was
     unjustly terminated. In terms of [Appellant’s] alleged injuries, the
     Complaint states “[Appellant’s] right to seek damages as a result
     of negligence while working at [Appellee’s] facility which was not
     a part of [Appellant’s] job description, during [Appellant’s] time of
     employment through plaintiff [sic] employer.” The Complaint
     does not state that [Appellee] caused the alleged injuries, only
     that [Appellee] required [Appellant] to perform the services in
     question.

            The court reviewed the Complaint, in conjunction with the
     Petition to Proceed In Forma Pauperis, and dismissed the action
     as frivolous. This appeal followed.

                                     -2-
J-A14027-18



Trial Court Opinion, 10/23/17, at 1-2. The trial court did not order Appellant

to file a Pa.R.A.P. 1925(b) statement.      The trial court filed its Pa.R.A.P.

1925(a) opinion on October 23, 2017.

      Appellant presents the following issue for our review:

      When the court dismiss[ed Appellant’s] case, were appellant [sic]
      rights violated?

Appellant’s Brief at 1.

      Appellant argues that the trial court erred in concluding that she did not

plead sufficient facts to support her complaint.       Appellant’s Brief at 3.

Appellant claims she stated sufficient facts declaring: “These facts were

Breach of Contract, Negligence, Violation of Americans Disability Act.”

Appellant’s Brief at 3.      She also claims: “Plaintiff establish[ed], in her

complaint both facts and laws, these facts [a]re respiratory infection which

require plaintiff to wear a mask, which was determined to be a disability by

[Appellant’s] doctor.” Id.

      Our review of a decision dismissing an action pursuant to Pa.R.C.P.

240(j) is limited to a determination of whether the plaintiff’s constitutional

rights have been violated and whether the trial court abused its discretion or

committed an error of law. Ocasio v. Prison Health Services, 979 A.2d

352, 354 (Pa. Super. 2009). Rule 240 sets forth the procedure by which a

person who lacks the financial resources to pay the costs of litigation may




                                      -3-
J-A14027-18


proceed in forma pauperis. Bell v. Mayview State Hospital, 853 A.2d 1058,

1060 (Pa. Super. 2004).

      Subsection (j) of Rule 240 describes the obligation of the trial court once

a party seeks to proceed in forma pauperis.        The following language from

subsection (j) is relevant herein:

      If, simultaneous with the commencement of an action or
      proceeding or the taking of an appeal, a party has filed a petition
      for leave to proceed in forma pauperis, the court prior to acting
      upon the petition may dismiss the action, proceeding or
      appeal if the allegation of poverty is untrue or if it is satisfied
      that the action, proceeding or appeal is frivolous.

Pa.R.C.P. 240(j)(1) (emphases added).

      “A frivolous action or proceeding has been defined as one that ‘lacks an

arguable basis either in law or in fact.’” Pa.R.C.P. 240(j)(1) Note (quoting

Neitzke v. Williams, 490 U.S. 319 (1990)). Under Rule 240(j), an action is

frivolous “if, on its face, it does not set forth a valid cause of action.” Ocasio,

979 A.2d at 354.

      The trial court set forth the following discussion in support of its

reasoning that Appellant’s action is frivolous:

      As noted above, it is unclear which causes of action are being pled
      here. However, the Complaint makes specific reference to breach
      of contract, negligence, and [a] violation of the Americans with
      Disabilities Act. As the Complaint fails to allege facts necessary
      to establish any of these causes of action, the Complaint was
      properly dismissed.

            A cause of action for breach of contract must be established
      by pleading: (1) the existence of a contract, including its essential
      terms; (2) a breach of a duty imposed by the contract; and (3)
      resultant damages. Pennsy Supply, Inc. v. Am. Ash Recycling

                                       -4-
J-A14027-18


     Corp. of Pennsylvania, 895 A.2d 595, 600 (Pa. Super.2006).
     Here, there is no allegation of any contract between [Appellant]
     and [Appellee], and the Complaint provides no details regarding
     the terms of [Appellant’s] employment. Pennsylvania law holds
     that employees are at-will, absent a contract, and may be
     terminated at any time, for any reason or for no reason. Werner
     v. Zazyczny, 545 Pa. 570, 578, 681 A.2d 1331, 1335 (1996). As
     the Complaint fails to allege a contract between the parties, let
     alone its essential terms, it fails to set forth a claim for breach of
     contract.

           To establish negligence by a defendant, a plaintiff must
     prove four elements: (1) a duty or obligation recognized by law;
     (2) a breach of that duty; (3) a causal connection between the
     conduct and the resulting injury; and (4) actual damages. Toro
     v. Fitness Int’l LLC, 150 A.3d 968, 977 (Pa. Super. 2016). Here,
     the Complaint alleges that [Appellant] sustained injuries during
     the course of her employment, but there is no allegation that
     these injuries were caused by [Appellee’s] breach of a duty or
     obligation.1 Without alleging these necessary elements, a cause
     of action for negligence cannot be sustained. It is possible that
     [Appellant] intended to state a claim under the Workers
     Compensation Act. However, this court lacks the jurisdiction to
     hear such a claim. See Gillette v. Wurst, 594 Pa. 544, 553, 937
     A.2d 430, 435 (2007).

           1 Although the date of the alleged negligence is not
           provided, it would appear that [Appellant’s] claim
           would be barred by the statute of limitations. The
           Complaint states [Appellant] was terminated in 2014
           and this action was not initiated until September,
           2017. An action to recover damages for injuries to a
           person caused by the wrongful act or neglect or
           unlawful negligence of another must be commenced
           within two years. 42 Pa.C.S.A. § 5524.

           To state a prima facie case under the Americans with
     Disabilities Act, a plaintiff must demonstrate that: (1) he or she is
     a disabled person within the meaning of the ADA; (2) he or she is
     otherwise qualified to perform the essential functions of the job,
     with or without reasonable accommodations by the employer; and
     (3) he or she has suffered an otherwise adverse employment
     decision as a result of discrimination. Stultz v. Reese Bros.,


                                     -5-
J-A14027-18


      Inc., 835 A.2d 754 (Pa. Super. 2003). Again, the Complaint fails
      to make any factual allegations that these elements are met.

Trial Court Opinion, 10/23/17, at 3-5.

      Upon careful review of the record, including Appellant’s brief and the

applicable law, and in light of this Court’s scope and standard of review, it is

our determination that the record supports the trial court’s analysis and its

determination that the complaint is frivolous. We agree with the trial court

that the factual matters alleged in Appellant’s complaint do not give rise to a

plausible claim against Appellee and that Appellant’s action has no arguable

basis in law or fact. We discern no violation of Appellant’s constitutional rights,

or abuse of discretion by the trial court in dismissing the complaint under Rule

240(j)(1). Accordingly, Appellant’s issue on appeal does not entitle her to

relief, and we affirm the order that dismissed the complaint.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/17/18




                                       -6-